Citation Nr: 9936052	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for nasoseptal 
deviation with spur formation and collapsed nasal valve.

2.  Entitlement to service connection for nosebleeds, on the 
basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION


The veteran had active service from June 1990 to June 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which denied the veteran's claims on 
appeal.

In a decision dated August 31, 1998, the Board of Veterans' 
Appeals (BVA or Board) denied the veteran's claim for 
entitlement to service connection for nasoseptal deviation 
with spur formation and collapsed nasal valve.  By Vacatur 
issued simultaneously with this decision, the Board vacates 
the August 31, 1998, decision that denied service connection 
for nasoseptal deviation with spur formation and collapsed 
nasal valve.  

In August 31, 1998, the Board also remanded the issue of 
entitlement to service connection for nosebleeds, on the 
basis of aggravation, to the RO for additional development.  
The remanded issue has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran was treated for nasoseptal deviation with 
spur formation and collapsed nasal valve in service.

2.  Nosebleeds pre-existed service, and increased in severity 
beyond the ordinary progression of the disorder.




CONCLUSIONS OF LAW

1.  Nasoseptal deviation with spur formation and collapsed 
nasal valve were incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  Nosebleeds were aggravated by service.  38 U.S.C.A. 
§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to those claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service medical records noted no complaints of or treatment 
for nasoseptal deviation with spur formation and collapsed 
nasal valve, or for nosebleeds, in service.  The veteran's 
entrance examination report noted no abnormality of the nose, 
and he did not provide a history of nose trouble.  His 
separation examination report noted that the veteran's nose 
was normal but that the veteran had a history of recurrent 
nosebleeds, idiopathic, status post cauterization, that 
existed prior to entry, with no current disability. 

In April 1997, correspondence was received from a Navy 
acquaintance of the veteran's.  This individual stated that 
he had treated the veteran for various disorders in service, 
and that the veteran had "at least half a dozen episodes of 
non-traumatic exclusive right sided epistaxis" in service, 
and that "these episodes were thought to have been 
exacerbated by the dry air on board."  He further stated 
that the veteran's history in service "was significant for a 
septal deviation and a bone spur."  While the medical 
qualifications of the author are unknown, the Board notes 
that the veteran's service medical records indicate that this 
individual did in fact treat the veteran in service for 
numerous medical complaints, although there is no record of 
treatment for any nasal disorder.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This 
presumption attaches unless the veteran undergoes an 
examination which detects the disability for which service 
connection is now being sought.  The presumption of 
soundness, however, is rebuttable.  Despite any findings (or 
lack thereof) made during the induction examination, the 
presumption does not apply "where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment."  38 U.S.C.A. § 1111.  As 
the veteran's service medical records show, no nasal disorder 
was detected during his enlistment examination.  Therefore, 
the Board must presume that he was sound upon entry into the 
armed services.

I.  Nasoseptal Deviation with Spur Formation and Collapsed 
Nasal Valve

In January 1997, a VA examiner opined that, in view of the 
lack of evidence of a nasal injury in service, nasal 
deviation and collapsed nasal valve "most likely . . . 
occurred prior to . . . service . . . either at birth or 
during his childhood or adolescence."  This opinion, 
however, is not supported by any contemporaneous clinical 
evidence or recorded history in the record.  The United 
States Court of Appeals for Veterans Claims (Court), has 
stated that "[a] bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In view of 
this holding in Miller, the Board finds that the VA 
examiner's opinion does not constitute clear and unmistakable 
evidence to rebut the presumption of soundness.  

The veteran's service colleague has indicated that the 
veteran had a septal deviation and bone spur in service.  As 
the service medical records confirm that this individual did 
treat the veteran for a number of medical complaints in 
service, the Board finds his statements to be credible.  In 
view of the service colleague's statement, and the diagnosis 
of deviated nasal septum with nasal spur and collapsed nasal 
valve from the VA examination less than four months after 
separation from service, a reasonable doubt arises as to 
whether nasoseptal deviation with spur formation and 
collapsed nasal valve were incurred in service.  Under 
38 C.F.R. § 3.102, when reasonable doubt arises, "such doubt 
will be resolved in favor of the claimant."  Accordingly, 
resolving all reasonable doubt in the veteran's favor, the 
Board concludes that service connection for nasoseptal 
deviation with spur formation and collapsed nasal valve is 
established.  

II.  Nosebleeds

The Board finds that, as regards nosebleeds or epistaxis, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence that the veteran suffered from 
nosebleeds prior to service.  Private medical records from 
December 1986, from Ear, Nose and Throat Association, of 
Wausau, Wisconsin, report that the veteran was treated for 
recurrent epistaxis of "several week" duration, and that 
his nose was cauterized with silver nitrate.  This clear and 
unmistakable evidence of pre-service incurrence is further 
supported by the veteran's service separation examination 
report that noted that the veteran had a history of recurrent 
nosebleeds, idiopathic, status post cauterization, existing 
prior to entry, and by the veteran's statement during his 
October 1996 VA examination that he had a history of 
recurrent epistaxis in high school which had been cauterized 
and had been resolved.  

It must next be determined whether the veteran's preexisting 
condition was aggravated during service.  A preexisting 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a).  (Emphasis added.)  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

Pursuant to a remand order in August 1998, the veteran 
underwent another VA examination, in October 1998.  The 
examiner diagnosed recurrent epistaxis.  In an addendum 
report later that same month, the examiner stated that 
"there may have been a temporary aggravation [of the 
veteran's epistaxis in service] while the veteran was 
stationed on a submarine due to the dry environment."  This 
statement is to the effect that there may have been a 
temporary aggravation due to the dry environment the veteran 
experienced in service, but "once removed from the 
environment, the condition would improve and he only 
experiences nosebleeds after trauma to his nose."  The 
examiner concluded that "this is the normal progression of 
his long-standing nasal deformity."  

However, the Board points out that when the veteran was 
examined by the VA in October 1996, he did not assert that he 
currently (i.e., after service) only had nose bleeds after 
trauma.  Furthermore, he asserted in his substantive appeal 
that "I continue to get nose bleeds at work and at home at 
any time regardless of activity."  Accordingly, the Board 
must conclude that the VA examiner in 1998 was mistaken about 
the cause or circumstance of the nosebleeds after service.  
With this in mind, the Board finds that the nosebleeds 
increased in severity during service and that service 
connection on this basis is established.  





ORDER

Subject to the rules and regulations governing the award of 
benefits, service connection for nasoseptal deviation with 
spur formation and collapsed nasal valve is granted.

Subject to the rules and regulations governing the award of 
benefits, service connection for nosebleeds is granted.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

